—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Berke, J.), dated March 12, 1999, as denied their motion for summary judgment dismissing the complaint.
*221Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
A landowner owes a duty “to exercise reasonable care in maintaining his property in a safe condition under all of the circumstances, including the likelihood of injury to others, the seriousness of the potential injuries, the burden of avoiding the risk, and the foreseeability of a potential plaintiffs presence on the property” (Kurshals v Connetquot Cent. School Dist., 227 AD2d 593; see, Basso v Miller, 40 NY2d 233; Laluna v DGM Partners, 234 AD2d 519; Watson v Hillside Hous. Corp., 232 AD2d 252). Under the circumstances of this case, the Supreme Court erred in finding that an issue of fact existed as to whether the defendants exercised reasonable care in maintaining their property (cf., Quinlan v Cecchini, 41 NY2d 686).
The plaintiffs remaining contentions are without merit. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.